Judgment, Supreme Court, New York County (John Cataldo, J.), rendered December 15, 1999, convicting defendant, upon Ms plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the conviction, substituting a conviction of criminal sale of a controlled substance in the fifth degree and reducing the sentence to a term of 2V2 to 5 years, and otherwise affirmed.
As the People concede, defendant’s conviction and sentence should be modified as indicated for the purpose of effectuating the plea bargain agreed upon by the parties and the court. Concur — Nardelli, J. P., Williams, Mazzarelli, Andrias and Saxe, JJ.